UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03143 Templeton Global Smaller Companies Fund (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. AALBERTS INDUSTRIES Meeting Date:APR 18, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:AALB Security ID:N00089271 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3.a Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 3.b Adopt Financial Statements Management For For 4.a Receive Explanation on Company's Reserves and Dividend Policy Management None None 4.b Approve Dividends of EUR 0.58 Per Share Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Elect M.J. Oudeman to Supervisory Board Management For For 8 Approve Remuneration of Supervisory Board Management For For 9 Elect A.R. Monincx to Management Board Management For For 10 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 11 Authorize Board to Exclude Preemptive Rights from Issuance under Item 10 Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Ratify Deloitte as Auditors Management For For 14 Other Business (Non-Voting) Management None None 15 Close Meeting Management None None ALAMO GROUP INC. Meeting Date:MAY 04, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:ALG Security ID:011311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roderick R. Baty Management For For 1.2 Elect Director Robert P. Bauer Management For For 1.3 Elect Director Eric P. Etchart Management For For 1.4 Elect Director David W. Grzelak Management For For 1.5 Elect Director Tracy C. Jokinen Management For For 1.6 Elect Director Gary L. Martin Management For For 1.7 Elect Director Ronald A. Robinson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For ALPARGATAS S.A. Meeting Date:APR 19, 2017 Record Date: Meeting Type:ANNUAL Ticker:ALPA4 Security ID:P0246W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Marcos Reinaldo Severino Peters as Fiscal Council Member and Fabio Gallo Garcia as Alternate Appointed by Preferred Shareholder Shareholder None For AMER SPORTS OYJ Meeting Date:MAR 09, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:AMEAS Security ID:X01416118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income, Omission of Dividends, and Capital Repayment of EUR 0.62 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 120,000 for Chairman, EUR 70,000 for Vice Chairman, and EUR 60,000 for Board Members Management For For 11 Fix Number of Directors at Seven Management For For 12 Reelect Ilkka Brotherus, Christian Fischer, Hannu Ryopponen, Bruno Salzer and Lisbeth Valther as Directors; Elect Manel Adell and Tamara Minick-Scokalo as New Directors Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify Ernst & Young as Auditors Management For For 15 Amend Articles Re: Director Age Limit; Editorial Changes Management For For 16 Authorize Share Repurchase Program Management For For 17 Approve Issuance and/or Conveyance of up to 10 Million Shares without Preemptive Rights Management For For 18 Close Meeting Management None None ANRITSU CORP. Meeting Date:JUN 28, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:6754 Security ID:J01554104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 7.5 Management For For 2.1 Elect Director Hashimoto, Hirokazu Management For For 2.2 Elect Director Taniai, Toshisumi Management For For 2.3 Elect Director Kubota, Akifumi Management For For 2.4 Elect Director Hamada, Hirokazu Management For For 2.5 Elect Director Sano, Takashi Management For For 2.6 Elect Director Inoue, Yuji Management For For 3.1 Elect Director and Audit Committee Member Seki, Takaya Management For For 3.2 Elect Director and Audit Committee Member Igarashi, Norio Management For For 3.3 Elect Director and Audit Committee Member Nagata, Osamu Management For For 4 Elect Alternate Director and Audit Committee Member Shimizu, Keiko Management For For 5 Approve Annual Bonus Management For For ARCADIS NV Meeting Date:APR 26, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:ARCAD Security ID:N0605M147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.a Open Meeting Management None None 1.b Receive Announcements (non-voting) Management None None 2 Receive Report of Supervisory Board (Non-Voting) Management None None 3 Receive Report of Management Board (Non-Voting) Management None None 4.a Discuss Remuneration Report Management None None 4.b Adopt Financial Statements Management For For 4.c Approve Dividends of EUR 0.43 Per Share Management For For 5.a Approve Discharge of Management Board Management For For 5.b Approve Discharge of Supervisory Board Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7.a Approve Remuneration Report Containing Remuneration Policy for Management Board Members Management For For 7.b Approve Restricted Stock Grants Management For For 8.a Elect M.A. Hopkins to Executive Board Management For For 8.b Elect P.W.B Oosterveer to Executive Board Management For For 9 Approve Remuneration of Supervisory Board Management For For 10.a Reelect N.W. Hoek to Supervisory Board Management For For 10.b Reelect R. Markland to Supervisory Board Management For For 10.c Elect W.G. Ang to Supervisory Board Management For For 10.d Announce Vacancies on the Board Management None None 11.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 11.b Authorize Board to Issue Shares in Connection with Stock Dividend Management For For 11.c Authorize Board to Exclude Preemptive Rights from Share Issuances under Items 11b and 11c Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Amend Employee Share Purchase Plan Management For For 14 Other Business (Non-Voting) Management None None 15 Close Meeting Management None None ARCBEST CORPORATION Meeting Date:MAY 02, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:ARCB Security ID:03937C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Eduardo F. Conrado Management For For 1.2 Elect Director Stephen E. Gorman Management For For 1.3 Elect Director Michael P. Hogan Management For For 1.4 Elect Director William M. Legg Management For For 1.5 Elect Director Kathleen D. McElligott Management For For 1.6 Elect Director Judy R. McReynolds Management For For 1.7 Elect Director Craig E. Philip Management For For 1.8 Elect Director Steven L. Spinner Management For For 1.9 Elect Director Janice E. Stipp Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ASICS CORP. Meeting Date:MAR 29, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:7936 Security ID:J03234150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 23.5 Management For For 2.1 Elect Director Oyama, Motoi Management For For 2.2 Elect Director Kato, Katsumi Management For For 2.3 Elect Director Kato, Isao Management For For 2.4 Elect Director Nishimae, Manabu Management For For 2.5 Elect Director Nishiwaki, Tsuyoshi Management For For 2.6 Elect Director Tanaka, Katsuro Management For For 2.7 Elect Director Kajiwara, Kenji Management For For 2.8 Elect Director Hanai, Takeshi Management For For 2.9 Elect Director Kashiwaki, Hitoshi Management For For 3 Appoint Alternate Statutory Auditor Onishi, Hirofumi Management For For 4 Approve Takeover Defense Plan (Poison Pill) Management For Against AZIMUT HOLDING S.P.A. Meeting Date:APR 27, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:AZM Security ID:T0783G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2.1 Elect CEO Sergio Albarelli as Director Management For For 2.2 Elect CFO Alessandro Zambotti as Director Management For Against 3 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 4.1 Approve Increase in Fixed-Variable Compensation Ratio Management For For 4.2 Approve Remuneration Policy Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against BADGER DAYLIGHTING LTD. Meeting Date:APR 28, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:BAD Security ID:05651W209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Paul Vanderberg Management For For 2.2 Elect Director Glen Roane Management For For 2.3 Elect Director David M. Calnan Management For For 2.4 Elect Director Garry P. Mihaichuk Management For For 2.5 Elect Director Catherine Best Management For For 2.6 Elect Director Grant Billing Management For For 2.7 Elect Director William Lingard Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote on Executive Compensation Approach Management For For BARCO Meeting Date:APR 27, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:BAR Security ID:B0833F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2 Approve Financial Statements, Allocation of Income, and Dividends of EUR 1.90 per Share Management For For 3 Receive Consolidated Financial Statements (Non-Voting) Management None None 4 Approve Remuneration Report Management For For 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7.1 Elect Jan De Witte as Director Management For For 7.2 Reelect Adisys Corporation, Permanently Represented by Ashok K. Jain, as Director Management For For 7.3 Reelect Frank Donck as Independent Director Management For Against 7.4 Elect An Steegen as Independent Director Management For For 8 Approve Remuneration of Directors Management For For 9 Approve Stock Option Plans 2017 Re: Options Barco 10 - CEO 2017, Options Barco 10 - Personnel Europe 2017 and Options Barco 10 - Foreign Personnel 2017 Management For For 10 Approve Deviation from Belgian Company Law Re: Article 520ter Management For For BASILEA PHARMACEUTICA AG Meeting Date:APR 27, 2017 Record Date: Meeting Type:ANNUAL Ticker:BSLN Security ID:H05131109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Approve Variable Remuneration of Executive Committee for Fiscal 2016 (Non-Binding) Management For For 2 Approve Treatment of Net Loss Management For For 3 Approve Discharge of Board and Senior Management Management For For 4a Reelect Daniel Lew as Director Management For For 4b Reelect Martin Nicklasson as Director Management For For 4c Reelect Thomas Rinderknecht as Director Management For For 4d Reelect Domenico Scala as Director and Board Chairman Management For For 4e Reelect Steven Skolsky as Director Management For For 4f Reelect Thomas Werner as Director Management For For 4g Elect Nicole Onetto as Director Management For For 5a Appoint Martin Nicklasson as Member of the Compensation Committee Management For For 5b Appoint Steven Skolsky as Member of the Compensation Committee Management For For 5c Appoint Thomas Werner as Member of the Compensation Committee Management For For 6a Approve Maximum Remuneration of Board of Directors in the Amount of CHF 1.7 Million Management For For 6b Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 3.2 Million Management For For 6c Approve Variable Remuneration of Executive Committee in the Amount of CHF 5.1 Million Management For For 7 Designate Caroline Cron as Independent Proxy Management For For 8 Ratify PricewaterhouseCoopers AG as Auditors Management For For 9 Increase Existing Capital Pool without Preemptive Rights from CHF 1 Million to CHF 2 Million Management For For 10 Transact Other Business (Voting) Management For For BELLWAY PLC Meeting Date:DEC 13, 2016 Record Date:DEC 11, 2016 Meeting Type:ANNUAL Ticker:BWY Security ID:G09744155 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect John Watson as Director Management For For 5 Re-elect Ted Ayres as Director Management For For 6 Re-elect Keith Adey as Director Management For For 7 Re-elect Mike Toms as Director Management For For 8 Re-elect John Cuthbert as Director Management For For 9 Re-elect Paul Hampden Smith as Director Management For For 10 Re-elect Denise Jagger as Director Management For For 11 Reappoint KPMG LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Approve Sale of a Property by Bellway Homes Limited to Ted Ayres Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Amend Savings Related Share Option Scheme Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BLACK DIAMOND, INC. Meeting Date:JUN 01, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:BDE Security ID:09202G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warren B. Kanders Management For For 1.2 Elect Director Donald L. House Management For For 1.3 Elect Director Nicholas Sokolow Management For Withhold 1.4 Elect Director Michael A. Henning Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify KPMG LLP as Auditors Management For For BNK FINANCIAL GROUP INC. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A138930 Security ID:Y0R7ZV102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect Lee Bong-cheol as Non-independent Non-executive Director Management For For 4.1 Elect Kim Yeong-jae as Outside Director to Serve as Audit Committee Member Management For For 4.2 Elect Yoon In-tae as Outside Director to Serve as Audit Committee Member Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For BOVIS HOMES GROUP PLC Meeting Date:MAY 02, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:BVS Security ID:G12698109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Ian Tyler as Director Management For For 6 Re-elect Alastair Lyons as Director Management For For 7 Re-elect Margaret Browne as Director Management For For 8 Re-elect Ralph Findlay as Director Management For For 9 Elect Nigel Keen as Director Management For For 10 Re-elect Earl Sibley as Director Management For For 11 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Approve Renewal of Save As You Earn Share Option Scheme Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For BOVIS HOMES GROUP PLC Meeting Date:MAY 02, 2017 Record Date:APR 27, 2017 Meeting Type:SPECIAL Ticker:BVS Security ID:G12698109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Recruitment Award and 2017 Bonus for Greg Fitzgerald Management For For BUCHER INDUSTRIES AG Meeting Date:APR 19, 2017 Record Date: Meeting Type:ANNUAL Ticker:BUCN Security ID:H10914176 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 5 per Share Management For For 4.1a Reelect Claude Cornaz as Director Management For Against 4.1b Reelect Anita Hauser as Director Management For Against 4.1c Reelect Michael Hauser as Director Management For Against 4.1d Reelect Philip Mosimann as Director and as Board Chairman Management For Against 4.1e Reelect Heinrich Spoerry as Director Management For For 4.1f Reelect Valentin Vogt as Director Management For For 4.2a Appoint Claude Cornaz as Member of the Compensation Committee Management For Against 4.2b Appoint Anita Hauser as Member of the Compensation Committee Management For Against 4.2c Appoint Valentin Vogt as Member of the Compensation Committee Management For For 4.3 Designate Mathe & Partner as Independent Proxy Management For For 4.4 Ratify PricewaterhouseCoopers as Auditors Management For For 5.1 Approve Variable Remuneration of Executive Committee in the Amount of CHF 2.5 Million Management For For 5.2 Approve Remuneration Report Management For For 5.3 Approve Remuneration of Directors in the Amount of CHF 1.2 Million Management For For 5.4 Approve Fixed Remuneration of Executive Committee in the Amount of CHF 4.8 Million Management For For 6 Transact Other Business (Voting) Management For Against BUNKA SHUTTER CO. LTD. Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:5930 Security ID:J04788105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2 Amend Articles to Amend Business Lines - Adopt Board Structure with Audit Committee - Amend Provisions on Number of Directors - Indemnify Directors - Authorize Board to Determine Income Allocation Management For For 3.1 Elect Director Mogi, Tetsuya Management For For 3.2 Elect Director Shiozaki, Toshihiko Management For For 3.3 Elect Director Fujiyama, Satoru Management For For 3.4 Elect Director Yabuki, Yoshio Management For For 3.5 Elect Director Iwabe, Kingo Management For For 3.6 Elect Director Shimamura, Yoshinori Management For For 3.7 Elect Director Ogura, Hiroyuki Management For For 3.8 Elect Director Oshima, Toru Management For For 3.9 Elect Director Fujita, Yoshinori Management For For 4.1 Elect Director and Audit Committee Member Nishikawa, Hideyuki Management For For 4.2 Elect Director and Audit Committee Member Uemura, Akira Management For For 4.3 Elect Director and Audit Committee Member Iina, Takao Management For For 4.4 Elect Director and Audit Committee Member Fujita, Shozo Management For For 4.5 Elect Director and Audit Committee Member Abe, Kazufumi Management For For 5 Approve Compensation Ceiling for Directors Who Are Not Audit Committee Members Management For For 6 Approve Compensation Ceiling for Directors Who Are Audit Committee Members Management For For 7 Approve Takeover Defense Plan (Poison Pill) Management For For CANACCORD GENUITY GROUP INC. Meeting Date:AUG 04, 2016 Record Date:JUN 06, 2016 Meeting Type:ANNUAL Ticker:CF Security ID:134801109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Charles N. Bralver Management For For 2.2 Elect Director Massimo C. Carello Management For For 2.3 Elect Director Daniel J. Daviau Management For For 2.4 Elect Director Kalpana Desai Management For For 2.5 Elect Director Michael D. Harris Management For For 2.6 Elect Director David J. Kassie Management For For 2.7 Elect Director Terrence A. Lyons Management For For 2.8 Elect Director Dipesh J. Shah Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend Articles Management For Against CAPCOM CO. LTD. Meeting Date:JUN 09, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:9697 Security ID:J05187109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 25 Management For For 2.1 Elect Director Tsujimoto, Kenzo Management For For 2.2 Elect Director Tsujimoto, Haruhiro Management For For 2.3 Elect Director Egawa, Yoichi Management For For 2.4 Elect Director Nomura, Kenkichi Management For For 2.5 Elect Director Yasuda, Hiroshi Management For For 2.6 Elect Director Sato, Masao Management For For 2.7 Elect Director Muranaka, Toru Management For For CCC SA Meeting Date:JAN 10, 2017 Record Date:DEC 25, 2016 Meeting Type:SPECIAL Ticker:CCC Security ID:X5818P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Elect Members of Vote Counting Commission Management For For 5 Approve Agenda of Meeting Management For For 6 Approve Issuance of New Series F Shares without Preemptive Rights Management For For 7 Eliminate Preemptive Rights with Regards to New Series F Shares Management For For 8 Approve Issuance of Convertible Warrants Without Preemptive Rights Management For For 9 Eliminate Preemptive Rights with Regards to New Convertible Warrants Management For For 10 Approve Listing, Dematerialization, and Registration of Newly Issued Shares Management For For 11 Amend Statute to Reflect Changes in Capital Management For For 12 Amend Statute Re: Management Board Authorization to Increase Share Capital within Limits of Target Capital with Possible Exclusion of Preemptive Rights Management For For 13 Authorize Share Repurchase Program Management For For 14 Approve Creation of Reserve Capital for Purposes of Share Repurchase Program Management For For 15 Amend Statute Re: Voting Rights Cap Management For Against 16 Elect Supervisory Board Member Management For Against 17 Close Meeting Management None None CCC SA Meeting Date:JUN 08, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL Ticker:CCC Security ID:X5818P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5 Receive Management Board Reports on Company's and Group's Operations, and Standalone and Consolidated Financial Statements Management None None 6.1 Receive Supervisory Board Opinion on Company's Standing, Internal Controlling, Risk Management Systems, Compliance, and Internal Audit Function Management None None 6.2 Receive Supervisory Board Reports on Management Board Reports on Company's and Group's Operations, Standalone and Consolidated Financial Statements, and Management Board's Proposal on Income Allocation Management None None 7 Approve Management Board Report on Company's Operations and Financial Statements Management For For 8 Approve Management Board Report on Group's Operations and Consolidated Financial Statements Management For For 9 Approve Appropriation of Supplementary Capital Management For For 10 Approve Allocation of Income and Dividends of PLN 2.59 per Share Management For For 11.1 Approve Discharge of Dariusz Milek (CEO) Management For For 11.2 Approve Discharge of Mariusz Gnych (Deputy CEO) Management For For 11.3 Approve Discharge of Piotr Nowjalis (Deputy CEO) Management For For 11.4 Approve Discharge of Karol Poltorak (Deputy CEO) Management For For 12.1 Approve Discharge of Henryk Chojnacki (Supervisory Board Chairman) Management For For 12.2 Approve Discharge of Wieslaw Oles (Supervisory Board Chairman) Management For For 12.3 Approve Discharge of Marcin Murawski (Supervisory Board Member) Management For For 12.4 Approve Discharge of Jerzy Suchnicki (Supervisory Board Member) Management For For 12.5 Approve Discharge of Waldemar Jurkiewicz (Supervisory Board Member) Management For For 12.6 Approve Discharge of Miroslaw Stachowicz (Supervisory Board Member) Management For For 12.7 Approve Discharge of Karol Poltorak (Supervisory Board Member) Management For For 13 Fix Number of Supervisory Board Members at Five Management For For 14.1 Elect Supervisory Board Member Management For Against 14.2 Elect Supervisory Board Member Management For Against 14.3 Elect Supervisory Board Member Management For Against 14.4 Elect Supervisory Board Member Management For Against 14.5 Elect Supervisory Board Member Management For Against 15 Elect Chairman of Supervisory Board Management For Against 16 Approve Issuance of B Series Warrants Without Preemptive Rights Convertible into F Series Shares for Incentive Plan; Amend Statute Accordingly Management For For 17 Approve Issuance of C Series Subscription Warrants without Preemptive Rights and Conditional Increase in Share Capital; Approve Conditional Increase in Share Capital via Issuance of G Series Shares without Preemptive Rights; Amend Statute Accordingly Management For For 18 Amend Statute Re: Management Board Authorization to Increase Share Capital within Limits of Target Capital Management For For 19 Close Meeting Management None None CHICONY ELECTRONICS CO., LTD. Meeting Date:JUN 07, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:2385 Security ID:Y1364B106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report, Financial Statements and Consolidated Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Issuance of New Shares by Capitalization of Profit Management For For 4 Amend Trading Procedures Governing Derivatives Products Management For For 5 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 6 Other Business Management None Against CLOETTA AB Meeting Date:APR 04, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:CLA B Security ID:W2397U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive Board's Report Management None None 9 Receive President's Report Management None None 10 Accept Financial Statements and Statutory Reports Management For For 11 Approve Allocation of Income and Dividends of SEK 0.75 Per Share Management For For 12 Approve Discharge of Board and President Management For For 13 Determine Number of Members (7) and Deputy Members (0) of Board Management For For 14 Approve Remuneration of Directors in the Amount of SEK 620,000 for Chairman, and SEK 285,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors Management For For 15a Elect Mikael Aru as New Director Management For For 15b Reelect Lilian Fossum Biner as Director Management For For 15c Reelect Lottie Knutson as Director Management For For 15d Reelect Mikael Norman as Director Management For For 15e Reelect Adriaan Nuhn as Director Management For For 15f Reelect Camilla Svenfelt as Director Management For For 15g Reelect Mikael Svenfelt as Director Management For For 16 Elect Lilian Fossum Biner as Board Chairman Management For For 17 Ratify KPMG as Auditors Management For For 18 Approve Nominating Committee Procedures Management For For 19 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 20 Approve Share Matching Plan LTI 2017 Management For Against 21 Close Meeting Management None None COLUMBIA SPORTSWEAR COMPANY Meeting Date:JUN 13, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:COLM Security ID:198516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gertrude Boyle Management For For 1.2 Elect Director Timothy P. Boyle Management For For 1.3 Elect Director Sarah A. Bany Management For For 1.4 Elect Director Murrey R. Albers Management For For 1.5 Elect Director Stephen E. Babson Management For For 1.6 Elect Director Andy D. Bryant Management For For 1.7 Elect Director Edward S. George Management For For 1.8 Elect Director Walter T. Klenz Management For For 1.9 Elect Director Ronald E. Nelson Management For For 1.10 Elect Director Malia H. Wasson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For 7 Adopt Proxy Access Right Shareholder Against Against CONSTRUCCIONES Y AUXILIAR DE FERROCARRILES S.A. Meeting Date:JUN 10, 2017 Record Date:JUN 05, 2017 Meeting Type:ANNUAL Ticker:CAF Security ID:E31774156 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements and Discharge of Board Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Renew Appointment of Deloitte as Auditor Management For For 4.1 Amend Articles Re: General Meeting Competences and Special Cases Management For Against 4.2 Amend Article 34 Re: Powers Management For For 5 Amend Articles of General Meeting Regulations Re: Competences and Quorum Management For Against 6 Approve Remuneration Policy Management For Against 7 Elect Julian Gracia Palacin as Director Management For For 8 Authorize Issuance of Convertible Bonds, Debentures, Warrants, and Other Debt Securities with Exclusion of Preemptive Rights up to 20 Percent of Capital Management For Against 9 Advisory Vote on Remuneration Report Management For Against 10 Authorize Board to Ratify and Execute Approved Resolutions Management For For 11 Approve Minutes of Meeting Management For For DECKERS OUTDOOR CORPORATION Meeting Date:SEP 12, 2016 Record Date:JUL 14, 2016 Meeting Type:ANNUAL Ticker:DECK Security ID:243537107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Angel R. Martinez Management For For 1.2 Elect Director John M. Gibbons Management For For 1.3 Elect Director Karyn O. Barsa Management For For 1.4 Elect Director Nelson C. Chan Management For For 1.5 Elect Director Michael F. Devine, III Management For For 1.6 Elect Director John G. Perenchio Management For For 1.7 Elect Director David Powers Management For For 1.8 Elect Director James Quinn Management For Withhold 1.9 Elect Director Lauri M. Shanahan Management For For 1.10 Elect Director Bonita C. Stewart Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against DFS FURNITURE PLC Meeting Date:DEC 02, 2016 Record Date:NOV 30, 2016 Meeting Type:ANNUAL Ticker:DFS Security ID:G2848C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Richard Baker as Director Management For For 5 Re-elect Ian Filby as Director Management For For 6 Elect Nicola Bancroft as Director Management For For 7 Re-elect Luke Mayhew as Director Management For For 8 Re-elect Gwyn Burr as Director Management For For 9 Re-elect Julie Southern as Director Management For For 10 Reappoint KPMG LLP as Auditors Management For For 11 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Authorise EU Political Donations and Expenditure Management For For DGB FINANCIAL GROUP CO LTD Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A139130 Security ID:Y2058E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Park In-gyu as Inside Director Management For For 3.2 Elect Noh Seong-seok as Inside Director Management For For 3.3 Elect Cho Hae-nyeong as Outside Director Management For For 3.4 Elect Ha Jong-hwa as Outside Director Management For For 4 Elect Jeon Gyeong-tae as Outside Director to serve as Audit Committee Management For For 5 Elect Ha Jong-hwa as a Member of Audit Committee Management For For 6 Approve Total Remuneration of Inside Directors and Outside Directors Management For For DOWA HOLDINGS CO. LTD. Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:5714 Security ID:J12432126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split to Comply with Exchange Mandate and Decrease Authorized Capital in Proportion to Reverse Stock Split Management For For 2.1 Elect Director Yamada, Masao Management For For 2.2 Elect Director Mitsune, Yutaka Management For For 2.3 Elect Director Nakashio, Hiroshi Management For For 2.4 Elect Director Matsushita, Katsuji Management For For 2.5 Elect Director Kagaya, Susumu Management For For 2.6 Elect Director Hosoda, Eiji Management For For 2.7 Elect Director Koizumi, Yoshiko Management For For 3 Appoint Statutory Auditor Kobayashi, Hidefumi Management For Against 4 Appoint Alternate Statutory Auditor Oba, Koichiro Management For For EDUCATION REALTY TRUST, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:EDR Security ID:28140H203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John V. Arabia Management For For 1.2 Elect Director William J. Cahill, III Management For For 1.3 Elect Director Randall L. Churchey Management For For 1.4 Elect Director Kimberly K. Schaefer Management For For 1.5 Elect Director Howard A. Silver Management For For 1.6 Elect Director John T. Thomas Management For For 1.7 Elect Director Thomas Trubiana Management For For 1.8 Elect Director Wendell W. Weakley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year EKORNES ASA Meeting Date:MAY 03, 2017 Record Date: Meeting Type:ANNUAL Ticker:EKO Security ID:R20126109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For Did Not Vote 3 Approve Notice of Meeting and Agenda Management For Did Not Vote 4 Receive President's Report Management None None 5 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 19.00 Per Share Management For Did Not Vote 6 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Did Not Vote 7 Approve Remuneration of Directors in the Amount of NOK 550,000 for Chairman, NOK 400,000 for Vice Chairman and NOK 350,000 for Other Directors; Approve Committee Fees Management For Did Not Vote 8 Approve Remuneration of Auditors Management For Did Not Vote 9a Reelect Nora Larssen as Director Management For Did Not Vote 9b Reelect Kjersti Kleven as Director Management For Did Not Vote 9c Elect Tine Wollebekk as Director Management For Did Not Vote 10a Elect Kathryn Baker as Member and Chairman of Nominating Committee Management For Did Not Vote 10b Elect Olav Fiskerstrand as Member of Nominating Committee Management For Did Not Vote 10c Elect Marianne Johnsen as Member of Nominating Committee Management For Did Not Vote 11 Authorize Share Repurchase Program in Connection with Equity Plan Management For Did Not Vote 12 Approve Equity Plan Financing by Creation of NOK 200,000 Pool of Capital Without Preemptive Rights Management For Did Not Vote 13 Amend Articles Re: Editorial Changes Management For Did Not Vote 14 Amend Instructions for Nominating Committee Management For Did Not Vote FERRO CORPORATION Meeting Date:APR 27, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:FOE Security ID:315405100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard J. Hipple Management For For 1.2 Elect Director Gregory E. Hyland Management For For 1.3 Elect Director David A. Lorber Management For For 1.4 Elect Director Andrew M. Ross Management For For 1.5 Elect Director Allen A. Spizzo Management For For 1.6 Elect Director Peter T. Thomas Management For For 1.7 Elect Director Ronald P. Vargo Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year FOXTONS GROUP PLC Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:FOXT Security ID:G3654P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Policy Management For Against 4 Approve Remuneration Report Management For For 5 Elect Mark Berry as Director Management For For 6 Re-elect Andrew Adcock as Director Management For Against 7 Re-elect Ian Barlow as Director Management For For 8 Re-elect Michael Brown as Director Management For For 9 Re-elect Nicholas Budden as Director Management For For 10 Re-elect Garry Watts as Director Management For For 11 Reappoint Deloitte LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise EU Political Donations and Expenditure Management For For 14 Approve Share Option Plan Management For Against 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For FRESHPET, INC. Meeting Date:SEP 20, 2016 Record Date:JUL 27, 2016 Meeting Type:ANNUAL Ticker:FRPT Security ID:358039105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. David Basto Management For For 1.2 Elect Director Lawrence S. Coben Management For For 1.3 Elect Director Walter N. George, III Management For For 1.4 Elect Director Craig D. Steeneck Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For GENWORTH MI CANADA INC. Meeting Date:JUN 08, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:MIC Security ID:37252B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrea Bolger Management For For 1.2 Elect Director Sharon Giffen Management For For 1.3 Elect Director Rohit Gupta Management For For 1.4 Elect Director Sidney Horn Management For For 1.5 Elect Director Brian Hurley Management For For 1.6 Elect Director Stuart Levings Management For For 1.7 Elect Director Neil Parkinson Management For For 1.8 Elect Director Leon Roday Management For For 1.9 Elect Director Jerome Upton Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For GERRESHEIMER AG Meeting Date:APR 26, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:GXI Security ID:D2852S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.05 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify Deloitte GmbH as Auditors for Fiscal 2017 Management For For 6.1 Elect Andrea Abt to the Supervisory Board Management For For 6.2 Elect Karin Dorrepaal to the Supervisory Board Management For For 6.3 Elect Axel Herberg to the Supervisory Board Management For For 6.4 Elect Peter Noe to the Supervisory Board Management For For 6.5 Elect Theodor Stuth to the Supervisory Board Management For For 6.6 Elect Udo Vetter to the Supervisory Board Management For For 7 Approve Creation of EUR 6.3 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 8 Approve Issuance of Convertible/Warrant Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 750 Million; Approve Creation of EUR 6.3 Million Pool of Conditional Capital to Guarantee Conversion Rights Management For For GIANT MANUFACTURING CO., LTD. Meeting Date:JUN 22, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:9921 Security ID:Y2708Z106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Profit Distribution Management For For 3 Amend Articles of Association Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For GRAN TIERRA ENERGY INC. Meeting Date:MAY 03, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:GTE Security ID:38500T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary S. Guidry Management For For 1.2 Elect Director Peter J. Dey Management For For 1.3 Elect Director Evan Hazell Management For For 1.4 Elect Director Robert B. Hodgins Management For For 1.5 Elect Director Ronald Royal Management For For 1.6 Elect Director David P. Smith Management For For 1.7 Elect Director Brooke Wade Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year GRAND CITY PROPERTIES SA Meeting Date:AUG 09, 2016 Record Date: Meeting Type:SPECIAL Ticker:GYC Security ID:L4459Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Board to Increase Authorized Share Capital to up to EUR 40 million Management For Did Not Vote 2 Receive and Approve Directors' Special Report Management For Did Not Vote 3 Approve Authorization to Issue Shares and Exclude Preemptive Rights Re: Item 1 Management For Did Not Vote 4 Amend Articles to Reflect Changes in Capital Management For Did Not Vote GRAND CITY PROPERTIES SA Meeting Date:JUN 28, 2017 Record Date:JUN 14, 2017 Meeting Type:ANNUAL Ticker:GYC Security ID:L4459Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Board's Report Management None None 2 Receive Auditor's Report Management None None 3 Approve Financial Statements Management For Did Not Vote 4 Approve Consolidated Financial Statements and Statutory Reports Management For Did Not Vote 5 Approve Allocation of Income and Dividends of EUR 0.6825 per Share Management For Did Not Vote 6 Approve Discharge of Directors Management For Did Not Vote 7 Reelect Simone Runge-Brandner, Daniel Malkin and Refael Zamir as Directors Management For Did Not Vote 8 Approve Discharge of Fiduciaire Di Fino & Associes as Commissaire Management For Did Not Vote 9 Renew Appointment of KPMG as Auditor Management For Did Not Vote GREEN DOT CORPORATION Meeting Date:MAY 25, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:GDOT Security ID:39304D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2.1 Elect Director J. Chris Brewster Management For For 2.2 Elect Director Rajeev V. Date Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Amend Omnibus Stock Plan Management For For GREGGS PLC Meeting Date:MAY 19, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:GRG Security ID:G41076111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint KPMG LLP as Auditors Management For For 3 Authorise Board to Fix Remuneration of Auditors Management For For 4 Approve Final Dividend Management For For 5 Re-elect Ian Durant as Director Management For For 6 Re-elect Roger Whiteside as Director Management For For 7 Re-elect Richard Hutton as Director Management For For 8 Re-elect Allison Kirkby as Director Management For For 9 Re-elect Dr Helena Ganczakowski as Director Management For For 10 Re-elect Peter McPhillips as Director Management For For 11 Re-elect Sandra Turner as Director Management For For 12 Approve Remuneration Report Management For For 13 Approve Remuneration Policy Management For For 14 Amend Performance Share Plan Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For HANA MICROELECTRONICS PCL Meeting Date:APR 28, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:HANA Security ID:Y29974188 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Company's Performance Management For For 3 Accept Financial Statements Management For For 4 Approve Dividend Payment Management For For 5.1 Elect John Thompson as Director Management For For 5.2 Elect Salakchitt Preedaporn as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve EY Office Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management For Against HEIDRICK & STRUGGLES INTERNATIONAL, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:HSII Security ID:422819102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Elizabeth L. Axelrod Management For For 1.2 Elect Director Richard I. Beattie Management For For 1.3 Elect Director Clare M. Chapman Management For For 1.4 Elect Director Gary E. Knell Management For For 1.5 Elect Director Lyle Logan Management For For 1.6 Elect Director Willem Mesdag Management For For 1.7 Elect Director Tracy R. Wolstencroft Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HIBBETT SPORTS, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:HIBB Security ID:428567101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony F. Crudele Management For For 1.2 Elect Director Ralph T. Parks Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HILLENBRAND, INC. Meeting Date:FEB 22, 2017 Record Date:DEC 16, 2016 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas H. Johnson Management For For 1.2 Elect Director Neil S. Novich Management For For 1.3 Elect Director Joe A. Raver Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HUHTAMAKI OYJ Meeting Date:APR 27, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:HUH1V Security ID:X33752100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.73 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 120,000 for Chairman, EUR 68,000 for Vice Chairman, and EUR 57,000 for Other Directors; Approve Meeting Fees Management For For 11 Fix Number of Directors at Eight Management For For 12 Reelect Eija Ailasmaa, Pekka Ala-Pietila (Chairman), Doug Baillie, William Barker, Rolf Borjesson, Jukka Suominen (Vice Chairman) and Sandra Turner as Directors; Elect Kerttu Tuomas as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify Ernst & Young as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 10 Million New Shares and Conveyance of up to 4 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None HUNTINGTON BANCSHARES INCORPORATED Meeting Date:APR 20, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:HBAN Security ID:446150104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lizabeth Ardisana Management For For 1.2 Elect Director Ann B. "Tanny" Crane Management For For 1.3 Elect Director Robert S. Cubbin Management For For 1.4 Elect Director Steven G. Elliott Management For For 1.5 Elect Director Michael J. Endres Management For For 1.6 Elect Director Gina D. France Management For For 1.7 Elect Director J. Michael Hochschwender Management For For 1.8 Elect Director Chris Inglis Management For For 1.9 Elect Director Peter J. Kight Management For For 1.10 Elect Director Jonathan A. Levy Management For For 1.11 Elect Director Eddie R. Munson Management For For 1.12 Elect Director Richard W. Neu Management For For 1.13 Elect Director David L. Porteous Management For For 1.14 Elect Director Kathleen H. Ransier Management For For 1.15 Elect Director Stephen D. Steinour Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HYSTER-YALE MATERIALS HANDLING, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:HY Security ID:449172105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J.C. Butler, Jr. Management For For 1.2 Elect Director Carolyn Corvi Management For For 1.3 Elect Director John P. Jumper Management For For 1.4 Elect Director Dennis W. LaBarre Management For For 1.5 Elect Director H. Vincent Poor Management For For 1.6 Elect Director Alfred M. Rankin, Jr. Management For For 1.7 Elect Director Claiborne R. Rankin Management For For 1.8 Elect Director John M. Stropki Management For For 1.9 Elect Director Britton T. Taplin Management For For 1.10 Elect Director Eugene Wong Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For IDOM INC. Meeting Date:MAY 30, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:7599 Security ID:J17714106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 6 Management For For 2.1 Elect Director Hatori, Yusuke Management For Against 2.2 Elect Director Hatori, Takao Management For Against 2.3 Elect Director Ota, Masaru Management For For 2.4 Elect Director Sugie, Jun Management For For 3.1 Appoint Statutory Auditor Yanagawa, Kunie Management For For 3.2 Appoint Statutory Auditor Endo, Masakatsu Management For Against 3.3 Appoint Statutory Auditor Nakamura, Hiroto Management For For 4 Approve Bonus Related to Retirement Bonus System Abolition Management For Against INTERPUMP GROUP SPA Meeting Date:APR 28, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:IP Security ID:T5513W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration Policy Management For Against 4.1 Approve Number of Directors Shareholder None For 4.2 Fix Board Terms for Directors Shareholder None For 4.3.1 Slate 1 Submitted by Gruppo IPG Holding SpA Shareholder None Did Not Vote 4.3.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None For 4.4 Elect Fulvio Montipo as Board Chair Shareholder None Against 5 Approve Remuneration of Directors Management For For 6.1.1 Slate 1 Submitted by Gruppo IPG Holding SpA Shareholder None Against 6.1.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None For 6.2 Appoint Alessandra Tronconi as Chair of the Board of Statutory Auditors Shareholder None Against 6.3 Approve Internal Auditors' Remuneration Shareholder None For 7 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against INVESTMENT TECHNOLOGY GROUP, INC. Meeting Date:JUN 08, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:ITG Security ID:46145F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brian G. Cartwright Management For For 1b Elect Director Minder Cheng Management For For 1c Elect Director Timothy L. Jones Management For For 1d Elect Director R. Jarrett Lilien Management For For 1e Elect Director Kevin J. Lynch Management For For 1f Elect Director Lee M. Shavel Management For For 1g Elect Director Francis J. Troise Management For For 1h Elect Director Steven S. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For ISHARES TRUST Meeting Date:JUN 19, 2017 Record Date:MAY 02, 2017 Meeting Type:SPECIAL Ticker: Security ID:464287622 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane D. Carlin Management For For 1.2 Elect Director Richard L. Fagnani Management For For 1.3 Elect Director Drew E. Lawton Management For For 1.4 Elect Director Madhav V. Rajan Management For For 1.5 Elect Director Mark Wiedman Management For For JAKKS PACIFIC, INC. Meeting Date:DEC 16, 2016 Record Date:OCT 21, 2016 Meeting Type:ANNUAL Ticker:JAKK Security ID:47012E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen G. Berman Management For For 1.2 Elect Director Murray L. Skala Management For Withhold 1.3 Elect Director Rex H. Poulsen Management For Withhold 1.4 Elect Director Michael S. Sitrick Management For For 1.5 Elect Director Michael J. Gross Management For For 1.6 Elect Director Alexander Shoghi Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify BDO USA, LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JANUS CAPITAL GROUP, INC. Meeting Date:APR 25, 2017 Record Date:MAR 15, 2017 Meeting Type:SPECIAL Ticker:JNS Security ID:47102X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Approve Reverse Stock Split Management For For 4 Increase Authorized Common Stock Management For For 5 Eliminate Preemptive Rights Management For For 6 Amend Articles Management For For 7 Declassify the Board of Directors Management For For 8 Adjourn Meeting Management For For JENOPTIK AG Meeting Date:JUN 07, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:JEN Security ID:D3721X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.25 per Share Management For Against 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify Ernst & Young GmbH as Auditors for Fiscal 2017 Management For For 6.1 Elect Matthias Wierlacher to the Supervisory Board Management For For 6.2 Elect Evert Dudok to the Supervisory Board Management For For 6.3 Elect Elke Eckstein to the Supervisory Board Management For For 6.4 Elect Doreen Nowotne to the Supervisory Board Management For For 6.5 Elect Heinrich Reimitz to the Supervisory Board Management For For 6.6 Elect Andreas Tuennermann to the Supervisory Board Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 250 Million; Approve Creation of EUR 28.6 Million Pool of Capital to Guarantee Conversion Rights Management For For KEIHIN CORP. (7251) Meeting Date:JUN 23, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:7251 Security ID:J32083107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 20 Management For For 2.1 Elect Director Yokota, Chitoshi Management For For 2.2 Elect Director Seikai, Hiroshi Management For For 2.3 Elect Director Konno, Genichiro Management For For 2.4 Elect Director Amano, Hirohisa Management For For 2.5 Elect Director Takayama, Yusuke Management For For 2.6 Elect Director Shigemoto, Masayasu Management For For 2.7 Elect Director Abe, Tomoya Management For For 2.8 Elect Director Kawakatsu, Mikihito Management For For 2.9 Elect Director Mizuno, Taro Management For For 2.10 Elect Director Wakabayashi, Shigeo Management For For 2.11 Elect Director Nakatsubo, Hiroshi Management For For 3.1 Appoint Statutory Auditor Uchida, Takayoshi Management For Against 3.2 Appoint Statutory Auditor Kuroki, Toshihiro Management For For 4 Appoint Alternate Statutory Auditor Mori, Yuichiro Management For For KNOWLES CORPORATION Meeting Date:MAY 02, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:KN Security ID:49926D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey S. Niew Management For For 1b Elect Director Keith L. Barnes Management For For 1c Elect Director Richard K. Lochridge Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KOBAYASHI PHARMACEUTICAL CO. LTD. Meeting Date:MAR 30, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:4967 Security ID:J3430E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kobayashi, Kazumasa Management For For 1.2 Elect Director Kobayashi, Yutaka Management For For 1.3 Elect Director Kobayashi, Akihiro Management For For 1.4 Elect Director Tsujino, Takashi Management For For 1.5 Elect Director Yamane, Satoshi Management For For 1.6 Elect Director Horiuchi, Susumu Management For For 1.7 Elect Director Tsuji, Haruo Management For For 1.8 Elect Director Ito, Kunio Management For For 1.9 Elect Director Sasaki, Kaori Management For For 2 Appoint Statutory Auditor Shiratsuchi, Kazuhiro Management For For 3 Appoint Alternate Statutory Auditor Fujitsu, Yasuhiko Management For For 4 Approve Disposal of Treasury Shares for a Private Placement Management For Against LAIRD PLC Meeting Date:MAR 16, 2017 Record Date:MAR 14, 2017 Meeting Type:SPECIAL Ticker:LRD Security ID:G53508175 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Issue of Equity in Connection with the Rights Issue Management For For LAIRD PLC Meeting Date:APR 28, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:LRD Security ID:G53508175 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Kevin Dangerfield as Director Management For For 4 Elect Wu Gang as Director Management For For 5 Re-elect Dr Martin Read as Director Management For For 6 Re-elect Paula Bell as Director Management For For 7 Re-elect Mike Parker as Director Management For For 8 Re-elect Tony Quinlan as Director Management For For 9 Re-elect Nathalie Rachou as Director Management For For 10 Re-elect Kjersti Wiklund as Director Management For For 11 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For LAOX Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:8202 Security ID:J38639126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Yiwen Luo Management For Against 1.2 Elect Director Yano, Teruji Management For For 1.3 Elect Director Zhe Wang Management For For 1.4 Elect Director Bin Zhou Management For For 1.5 Elect Director Feng Han Management For For 1.6 Elect Director Suhara, Shintaro Management For For 1.7 Elect Director Beibei Xu Management For For 2.1 Appoint Statutory Auditor Shiba, Shoji Management For For 2.2 Appoint Statutory Auditor Kamimura, Akira Management For For LCI INDUSTRIES Meeting Date:MAY 25, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:LCII Security ID:50189K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James F. Gero Management For For 1.2 Elect Director Frederick B. Hegi, Jr. Management For For 1.3 Elect Director David A. Reed Management For For 1.4 Elect Director John B. Lowe, Jr. Management For Withhold 1.5 Elect Director Jason D. Lippert Management For For 1.6 Elect Director Brendan J. Deely Management For For 1.7 Elect Director Frank J. Crespo Management For For 1.8 Elect Director Kieran M. O'Sullivan Management For For 1.9 Elect Director Tracy D. Graham Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For LIVANOVA PLC Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:LIVN Security ID:G5509L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint PricewaterhouseCoopers LLP as UK Statutory Auditor Management For For 4 Ratify PricewaterhouseCoopers S.p.A. as Auditors Management For For 5 Authorise the Audit & Compliance Committee to Fix Remuneration of Auditors Management For For 6 Authorize Share Repurchase Program Management For For 7 Adopt New Articles of Association Management For For LOGITECH INTERNATIONAL S.A. Meeting Date:SEP 07, 2016 Record Date:SEP 01, 2016 Meeting Type:ANNUAL Ticker:LOGN Security ID:H50430232 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Appropriation Of Retained Earnings Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Discharge of Board and Senior Management Management For For 6A Elect Director Edouard Bugnion Management For For 6B Elect Director Bracken Darrell Management For For 6C Elect Director Sally Davis Management For For 6D Elect Director Guerrino De Luca Management For For 6E Elect Director Sue Gove Management For For 6F Elect Director Didier Hirsch Management For For 6G Elect Director Neil Hunt Management For For 6H Elect Director Dimitri Panayotopoulos Management For For 6I Elect Director Lung Yeh Management For For 6J Elect Director Patrick Aebischer Management For For 7 Elect Guerrino De Luca as Board Chairman Management For For 8A Appoint Sally Davis as Member of the Compensation Committee Management For For 8B Appoint Neil Hunt as Member of the Compensation Committee Management For For 8C Appoint Dimitri Panayotopoulos as Member of the Compensation Committee Management For For 8D Appoint Edouard Bugnion as Member of the Compensation Committee Management For For 9 Approve Remuneration of Directors Management For For 10 Approve Remuneration of Executive Committee in the Amount of USD 20,200,000 Management For For 11 Ratify KPMG AG as Auditors Management For For 12 Designate Beatrice Ehlers as Independent Proxy Management For For A Authorize Independent Representative to Vote on Any Amendment to Previous Resolutions Management For Against LUK FOOK HOLDINGS (INTERNATIONAL) LTD. Meeting Date:AUG 17, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:590 Security ID:G5695X125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final and Special Dividends Management For For 3.1a Elect Tse Moon Chuen as Director Management For For 3.1b Elect Chan So Kuen as Director Management For For 3.1c Elect Wong Ho Lung, Danny as Director Management For For 3.1d Elect Mak Wing Sum, Alvin as Director Management For For 3.1e Elect Hui King Wai as Director Management For For 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 13, 2017 Record Date: Meeting Type:ANNUAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Allocation of Income Management For For 3 Elect Directors Management For For 3.1 Elect Director Appointed by Minority Shareholder Shareholder None Did Not Vote M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 13, 2017 Record Date: Meeting Type:SPECIAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-Ratify Remuneration of Company's Management for Fiscal Year 2016 Management For For 2 Approve Remuneration of Company's Management Management For For 3 Approve 1:3 Stock Split Management For For 4 Amend Article 5 to Reflect Changes in Capital Management For For 5 Approve Long-Term Incentive Program Management For For MAJOR DRILLING GROUP INTERNATIONAL INC. Meeting Date:SEP 09, 2016 Record Date:JUL 14, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:MDI Security ID:560909103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward J. Breiner Management For For 1.2 Elect Director Jean Desrosiers Management For For 1.3 Elect Director Fred J. Dyment Management For For 1.4 Elect Director David A. Fennell Management For For 1.5 Elect Director Denis Larocque Management For For 1.6 Elect Director Francis P. McGuire Management For For 1.7 Elect Director Catherine McLeod-Seltzer Management For For 1.8 Elect Director Janice G. Rennie Management For For 1.9 Elect Director David B. Tennant Management For For 1.10 Elect Director Jo Mark Zurel Management For For 2 Advisory Vote on Executive Compensation Approach Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Shareholder Rights Plan Management For For MEITEC CORP. Meeting Date:JUN 22, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:9744 Security ID:J42067108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 83.5 Management For For 2.1 Elect Director Kokubun, Hideyo Management For For 2.2 Elect Director Yoneda, Hiroshi Management For For 2.3 Elect Director Uemura, Masato Management For For 2.4 Elect Director Ogasawara, Akiyoshi Management For For 2.5 Elect Director Rokugo, Hiroyuki Management For For 2.6 Elect Director Ito, Keisuke Management For For 2.7 Elect Director Shimizu, Minao Management For For 2.8 Elect Director Kishi, Hiroyuki Management For For 3.1 Appoint Statutory Auditor Watanabe, Hiroshi Management For For 3.2 Appoint Statutory Auditor Uematsu, Masatoshi Management For For 4 Appoint Alternate Statutory Auditor Kunibe, Toru Management For For MERIDA INDUSTRY CO., LTD. Meeting Date:JUN 26, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:9914 Security ID:Y6020B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report, Financial Statements and Consolidated Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 4 Approve Amendments to Articles of Association Management For For MULLEN GROUP LTD. Meeting Date:MAY 03, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:MTL Security ID:625284104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Alan D. Archibald Management For For 2.2 Elect Director Greg Bay Management For For 2.3 Elect Director Christine McGinley Management For For 2.4 Elect Director Stephen H. Lockwood Management For For 2.5 Elect Director David E. Mullen Management For For 2.6 Elect Director Murray K. Mullen Management For For 2.7 Elect Director Philip J. Scherman Management For For 2.8 Elect Director Sonia Tibbatts Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend Stock Option Plan Management For Against NACHI-FUJIKOSHI CORP. Meeting Date:FEB 22, 2017 Record Date:NOV 30, 2016 Meeting Type:ANNUAL Ticker:6474 Security ID:J47098108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2.1 Elect Director Homma, Hiro Management For Against 2.2 Elect Director Susukida, Kenji Management For Against 2.3 Elect Director Kobayashi, Masayuki Management For For 2.4 Elect Director Hayashi, Hidenori Management For For 2.5 Elect Director Watanabe, Koichi Management For For 2.6 Elect Director Tsukahara, Kazuo Management For For 2.7 Elect Director Inoue, Toru Management For For 2.8 Elect Director Furusawa, Tetsu Management For For 2.9 Elect Director Urata, Shinichi Management For For 2.10 Elect Director Tsukamoto, Yutaka Management For For 2.11 Elect Director Togashi, Shigeru Management For For 2.12 Elect Director Sasaki, Noritsugu Management For For 2.13 Elect Director Miura, Noboru Management For For 2.14 Elect Director Sakamoto, Jun Management For For 3 Appoint Statutory Auditor Iimura, Somuku Management For Against 4 Approve Takeover Defense Plan (Poison Pill) Management For Against NEWPARK RESOURCES, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:NR Security ID:651718504 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David C. Anderson Management For For 1.2 Elect Director Anthony J. Best Management For For 1.3 Elect Director G. Stephen Finley Management For For 1.4 Elect Director Paul L. Howes Management For For 1.5 Elect Director Roderick A. Larson Management For For 1.6 Elect Director Gary L. Warren Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For Against 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Ratify Deloitte & Touche LLP as Auditors Management For For NIHON PARKERIZING CO. LTD. Meeting Date:JUN 29, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:4095 Security ID:J55096101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2 Amend Articles to Amend Business Lines - Adopt Board Structure with Audit Committee - Amend Provisions on Number of Directors - Authorize Directors to Execute Day to Day Operations without Full Board Approval - Indemnify Directors Management For For 3.1 Elect Director Ono, Shun Management For For 3.2 Elect Director Satomi, Kazuichi Management For For 3.3 Elect Director Sato, Kentaro Management For For 3.4 Elect Director Satomi, Yasuo Management For For 3.5 Elect Director Yoshitake, Noriaki Management For For 3.6 Elect Director Araki, Tatsuya Management For For 3.7 Elect Director Watanabe, Masataka Management For For 3.8 Elect Director Hosogane, Hayato Management For For 3.9 Elect Director Tamura, Hiroyasu Management For For 3.10 Elect Director Onoka, Yasunobu Management For For 3.11 Elect Director Yoshida, Masayuki Management For For 4.1 Elect Director and Audit Committee Member Nishimura, Koji Management For For 4.2 Elect Director and Audit Committee Member Kan, Hirotoshi Management For For 4.3 Elect Director and Audit Committee Member Takeda, Yoshikazu Management For For 4.4 Elect Director and Audit Committee Member Matsumoto, Mitsuru Management For For 5 Approve Compensation Ceiling for Directors Who Are Not Audit Committee Members Management For For 6 Approve Compensation Ceiling for Directors Who Are Audit Committee Members Management For For NOW INC. Meeting Date:MAY 24, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:DNOW Security ID:67011P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Richard Alario Management For For 1B Elect Director Rodney Eads Management For For 1C Elect Director Merrill A. Miller, Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OXFORD INSTRUMENTS PLC Meeting Date:SEP 13, 2016 Record Date:SEP 09, 2016 Meeting Type:ANNUAL Ticker:OXIG Security ID:G6838N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Alan Thomson as Director Management For For 4 Elect Ian Barkshire as Director Management For For 5 Elect Gavin Hill as Director Management For For 6 Elect Mary Waldner as Director Management For For 7 Re-elect Thomas Geitner as Director Management For For 8 Re-elect Richard Friend as Director Management For For 9 Reappoint KPMG LLP as Auditors Management For For 10 Authorise Board to Fix Remuneration of Auditors Management For For 11 Approve Remuneration Report Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For PATRICK INDUSTRIES, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:PATK Security ID:703343103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph M. Cerulli Management For For 1.2 Elect Director Todd M. Cleveland Management For For 1.3 Elect Director John A. Forbes Management For Withhold 1.4 Elect Director Paul E. Hassler Management For Withhold 1.5 Elect Director Michael A. Kitson Management For For 1.6 Elect Director Andy L. Nemeth Management For For 1.7 Elect Director M. Scott Welch Management For For 1.8 Elect Director Walter E. Wells Management For For 2 Ratify Crowe Horwath LLP as Auditors Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Omnibus Stock Plan Management For For SHAWCOR LTD. Meeting Date:MAY 09, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:SCL Security ID:820439107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John T. Baldwin Management For For 1.2 Elect Director Derek S. Blackwood Management For For 1.3 Elect Director James W. Derrick Management For For 1.4 Elect Director Kevin J. Forbes Management For For 1.5 Elect Director Michael S. Hanley Management For For 1.6 Elect Director Stephen M. Orr Management For For 1.7 Elect Director Pamela S. Pierce Management For For 1.8 Elect Director Paul G. Robinson Management For For 1.9 Elect Director E. Charlene Valiquette Management For For 1.10 Elect Director Donald M. Wishart Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For SIG PLC Meeting Date:MAY 11, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:SHI Security ID:G80797106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Elect Ian Duncan as Director Management For For 6 Elect Nick Maddock as Director Management For For 7 Elect Meinie Oldersma as Director Management For For 8 Re-elect Andrea Abt as Director Management For For 9 Re-elect Janet Ashdown as Director Management For For 10 Re-elect Mel Ewell as Director Management For For 11 Re-elect Chris Geoghegan as Director Management For For 12 Re-elect Leslie Van de Walle as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SIMPSON MANUFACTURING CO., INC. Meeting Date:MAR 28, 2017 Record Date:FEB 28, 2017 Meeting Type:SPECIAL Ticker:SSD Security ID:829073105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2 Eliminate Cumulative Voting Management For For SIMPSON MANUFACTURING CO., INC. Meeting Date:MAY 16, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:SSD Security ID:829073105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Karen Colonias Management For For 1.2 Elect Director Celeste Volz Ford Management For For 1.3 Elect Director Michael A. Bless Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year SPARTANNASH COMPANY Meeting Date:MAY 23, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:SPTN Security ID:847215100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Shan Atkins Management For For 1.2 Elect Director Dennis Eidson Management For For 1.3 Elect Director Mickey P. Foret Management For For 1.4 Elect Director Frank M. Gambino Management For For 1.5 Elect Director Douglas A. Hacker Management For For 1.6 Elect Director Yvonne R. Jackson Management For For 1.7 Elect Director Elizabeth A. Nickels Management For For 1.8 Elect Director Timothy J. O'Donovan Management For For 1.9 Elect Director Hawthorne L. Proctor Management For For 1.10 Elect Director David M. Staples Management For For 1.11 Elect Director William R. Voss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For TECHNOGYM S.P.A. Meeting Date:APR 21, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:TGYM Security ID:T9200L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration Policy Management For Against 4 Approve Performance Share Plan 2017-2019 Management For Against 5 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 1 Authorize Board to Increase Capital to Service Performance Share Plan 2017-2019 Management For Against TECHTRONIC INDUSTRIES CO., LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:669 Security ID:Y8563B159 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Horst Julius Pudwill as Director Management For For 3b Elect Joseph Galli Jr. as Director Management For For 3c Elect Peter David Sullivan as Director Management For For 3d Elect Vincent Ting Kau Cheung as Director Management For Against 3e Elect Johannes-Gerhard Hesse as Director Management For For 3f Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt Share Option Scheme Management For Against TEXAS CAPITAL BANCSHARES, INC. Meeting Date:APR 18, 2017 Record Date:FEB 22, 2017 Meeting Type:ANNUAL Ticker:TCBI Security ID:88224Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Keith Cargill Management For For 1.2 Elect Director Peter B. Bartholow Management For Withhold 1.3 Elect Director James H. Browning Management For For 1.4 Elect Director Preston M. Geren, III Management For For 1.5 Elect Director Larry L. Helm Management For For 1.6 Elect Director Charles S. Hyle Management For For 1.7 Elect Director Elysia Holt Ragusa Management For For 1.8 Elect Director Steven P. Rosenberg Management For For 1.9 Elect Director Robert W. Stallings Management For For 1.10 Elect Director Dale W. Tremblay Management For For 1.11 Elect Director Ian J. Turpin Management For For 1.12 Elect Director Patricia A. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For THE BOSTON BEER COMPANY, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:SAM Security ID:100557107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Burwick Management For For 1.2 Elect Director Michael Spillane Management For For 1.3 Elect Director Jean-Michel Valette Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year THE FINISH LINE, INC. Meeting Date:JUL 14, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL Ticker:FINL Security ID:317923100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen Goldsmith Management For For 1.2 Elect Director Catherine Langham Management For For 1.3 Elect Director Norman H. Gurwitz Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For THULE GROUP AB Meeting Date:APR 26, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:THULE Security ID:W9T18N112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive President's Report Management None None 8 Receive Board Report Management None None 9a Receive Financial Statements and Statutory Reports Management None None 9b Receive Consolidated Accounts and Group Auditor's Report Management None None 9c Receive Auditor's Report on Application of Guidelines for Remuneration for Executive Management Management None None 9d Receive Board's Proposal for Distribution of Company's Profit Management None None 10a Accept Financial Statements and Statutory Reports Management For For 10b Approve Allocation of Income and Dividends of SEK 10.90 Per Share Management For For 10c Approve Discharge of Board and President Management For For 11 Determine Number of Members (6) and Deputy Members (0) of Board Management For For 12 Approve Remuneration of Directors in the Amount of SEK 850,000 for the Chairman and SEK 325,000 for Other Directors; Approve Remuneration for Committee Work Management For For 13 Reelect Stefan Jacobsson (Chairman), Bengt Baron, Hans Eckerstrom, Liv Forhaug and Helene Mellquist as Directors; Elect Eva Elmstedt as New Director Management For For 14 Approve Remuneration of Auditors Management For Against 15 Ratify PricewaterhouseCoopers as Auditors Management For For 16 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 17 Approve Warrants Program 2017/2020; Approve Creation of SEK 25,146.80 Pool of Capital to Guarantee Conversion Rights; Approve Transfer of Warrants to Participants Management For For 18 Close Meeting Management None None TISCO FINANCIAL GROUP PUBLIC CO LTD Meeting Date:APR 20, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:TISCO Security ID:Y8843E171 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Approve Business Activity Management For For 3 Approve Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5.1 Fix Number of Directors at 12 Management For For 5.2A Elect Pliu Mangkornkanok as Director Management For For 5.2B Elect Hon Kit Shing as Director Management For Against 5.2C Elect Oranuch Apisaksirikul as Director Management For For 5.2D Elect Angkarat Priebjrivat as Director Management For For 5.2E Elect Pranee Tinakorn as Director Management For For 5.2F Elect Patareeya Benjapolchai as Director Management For For 5.2G Elect Panada Kanokwat as Director Management For For 5.2H Elect Teerana Bhongmakapat as Director Management For For 5.2I Elect Sathit Aungmanee as Director Management For For 5.2J Elect Takashi Kurome as Director Management For For 5.2K Elect Chi-Hao Sun as Director Management For For 5.2L Elect Suthas Ruangmanamongkol as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve EY Office Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Amend Section 31 of the Company's Articles of Association Management For For 9 Amend Section 33 of the Company's Articles of Association Management For For TOD'S SPA Meeting Date:APR 21, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:TOD Security ID:T93629102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 3 Approve Remuneration Policy Management For For 1 Amend Company Bylaws Management For Against TRIMAS CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:TRS Security ID:896215209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard M. Gabrys Management For For 1.2 Elect Director Eugene A. Miller Management For For 1.3 Elect Director Herbert K. Parker Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year TRIPOD TECHNOLOGY CORPORATION Meeting Date:JUN 22, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:3044 Security ID:Y8974X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Amend Rules and Procedures for Election of Directors Management For For 5 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For TSUMURA & CO. Meeting Date:JUN 29, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:4540 Security ID:J93407120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 32 Management For For 2 Amend Articles to Adopt Board Structure with Audit Committee - Amend Provisions on Number of Directors - Authorize Directors to Execute Day to Day Operations without Full Board Approval - Indemnify Directors Management For For 3.1 Elect Director Kato, Terukazu Management For For 3.2 Elect Director Sugita, Toru Management For For 3.3 Elect Director Fuji, Yasunori Management For For 3.4 Elect Director Sugimoto, Shigeru Management For For 3.5 Elect Director Matsui, Kenichi Management For For 3.6 Elect Director Masuda, Yayoi Management For For 4.1 Elect Director and Audit Committee Member Okochi, Kimikazu Management For For 4.2 Elect Director and Audit Committee Member Haneishi, Kiyomi Management For For 4.3 Elect Director and Audit Committee Member Matsushita, Mitsutoshi Management For For 5 Elect Alternate Director and Audit Committee Member Noda, Seiko Management For For 6 Approve Compensation Ceiling for Directors Who Are Not Audit Committee Members Management For For 7 Approve Compensation Ceiling for Directors Who Are Audit Committee Members Management For For 8 Approve Equity Compensation Plan Management For For TUTOR PERINI CORPORATION Meeting Date:MAY 24, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:TPC Security ID:901109108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald N. Tutor Management For For 1.2 Elect Director Peter Arkley Management For For 1.3 Elect Director Sidney J. Feltenstein Management For For 1.4 Elect Director James A. Frost Management For For 1.5 Elect Director Michael R. Klein Management For For 1.6 Elect Director Thomas C. Leppert Management For For 1.7 Elect Director Robert C. Lieber Management For For 1.8 Elect Director Dennis D. Oklak Management For For 1.9 Elect Director Raymond R. Oneglia Management For For 1.10 Elect Director Dale A. Reiss Management For For 1.11 Elect Director Donald D. Snyder Management For For 1.12 Elect Director Dickran M. Tevrizian, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management One Year One Year UNITED INSURANCE HOLDINGS CORP. Meeting Date:FEB 03, 2017 Record Date:DEC 28, 2016 Meeting Type:SPECIAL Ticker:UIHC Security ID:910710102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Merger Management For For 2 Adjourn Meeting Management For For UNITED INSURANCE HOLDINGS CORP. Meeting Date:MAY 09, 2017 Record Date:MAR 22, 2017 Meeting Type:ANNUAL Ticker:UIHC Security ID:910710102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory C. Branch Management For For 1.2 Elect Director John L. Forney Management For For 1.3 Elect Director Kent G. Whittemore Management For For 2 Ratify RSM US LLP as Auditors Management For For VALUE PARTNERS GROUP LTD. Meeting Date:MAY 04, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:806 Security ID:G93175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final and Special Dividends Management For For 3A1 Elect Au King Lun as Director Management For For 3A2 Elect Hung Yeuk Yan Renee as Director Management For For 3A3 Elect Chen Shih-Ta Michael as Director Management For For 3B Approve Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against 5D Adopt New Share Option Scheme Management For Against VECTURA GROUP PLC Meeting Date:SEP 07, 2016 Record Date:SEP 05, 2016 Meeting Type:ANNUAL Ticker:VEC Security ID:G9325J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect James Ward-Lilley as Director Management For For 4 Elect Frank Condella as Director Management For Against 5 Elect Andrew Derodra as Director Management For For 6 Elect Dr Thomas Werner as Director Management For For 7 Re-elect Bruno Angelici as Director Management For For 8 Re-elect Dr Trevor Phillips as Director Management For For 9 Re-elect Dr Susan Foden as Director Management For For 10 Re-elect Neil Warner as Director Management For For 11 Re-elect Dr Per-Olof Andersson as Director Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Approve Share Incentive Plan Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For VECTURA GROUP PLC Meeting Date:MAY 25, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL Ticker:VEC Security ID:G9325J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Dr Per-Olof Andersson as Director Management For For 5 Re-elect Bruno Angelici as Director Management For For 6 Re-elect Frank Condella as Director Management For For 7 Re-elect Andrew Derodra as Director Management For For 8 Re-elect Dr Susan Foden as Director Management For For 9 Re-elect James Ward-Lilley as Director Management For For 10 Re-elect Neil Warner as Director Management For For 11 Re-elect Dr Thomas Werner as Director Management For For 12 Appoint KPMG LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Approve Deferred Share Bonus Plan Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For VINDA INTERNATIONAL HOLDINGS LTD. Meeting Date:APR 07, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:3331 Security ID:G9361V108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Carl Fredrik Stenson Rystedt as Director Management For For 3b Elect Yu Yi Fang as Director Management For For 3c Elect Johann Christoph Michalski as Director Management For For 3d Elect Kam Robert as Director Management For For 3e Elect Wong Kwai Huen, Albert as Director Management For For 3f Authorize Board to Fix Remuneration of Directors Management For Against 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against VISTA LAND & LIFESCAPES, INC. Meeting Date:JUN 15, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:VLL Security ID:Y9382G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Audited Financial Statements for the Year 2016 Management For For 2 Ratify All Acts and Resolutions of the Board of Directors and Management from the Date of the Last Annual Stockholders' Meeting Until the Date of this Meeting Management For For 3.1 Elect Manuel B. Villar as Director Management For Against 3.2 Elect Manuel Paolo A. Villar as Director Management For For 3.3 Elect Cynthia J. Javarez as Director Management For Against 3.4 Elect Camille A. Villar as Director Management For Against 3.5 Elect Jerryle Luz C. Quismundo as Director Management For Against 3.6 Elect Marilou O. Adea as Director Management For For 3.7 Elect Ruben O. Fruto as Director Management For For 4 Approve Amendment of Articles of Incorporation to Change the Principal Office of the Company Management For For 5 Appoint Sycip, Gorres Velayo & Co. as External Auditor Management For For VONTOBEL HOLDING AG Meeting Date:APR 04, 2017 Record Date: Meeting Type:ANNUAL Ticker:VONN Security ID:H92070210 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.00 per Share Management For For 4.1 Reelect Herbert Scheidt as Director and as Board Chairman Management For For 4.2 Reelect Bruno Basler as Director and as Member of the Nomination and Compensation Committee Management For For 4.3 Reelect Maja Baumann as Director Management For For 4.4 Reelect Elisabeth Bourqui as Director Management For For 4.5 Reelect David Cole as Director and as Member of the Nomination and Compensation Committee Management For For 4.6 Reelect Nicolas Oltramare as Director Management For For 4.7 Reelect Frank Schnewlin as Director Management For For 4.8 Reelect Clara Streit as Director and as Member of the Nomination and Compensation Committee Management For For 4.9 Reelect Bjoern Wettergren as Director and as Member of the Nomination and Compensation Committee Management For For 5 Designate VISCHER AG as Independent Proxy Management For For 6 Ratify Ernst & Young as Auditors Management For For 7.1 Approve Remuneration Report (Non-Binding) Management For Against 7.2 Approve Maximum Fixed Remuneration of Board of Directors in the Amount of CHF 4.5 Million Management For Against 7.3 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 4.8 Million Management For For 7.4 Approve Variable Remuneration of Executive Committee in the Amount of CHF 10.9 Million Management For For 7.5 Approve Maximum Value of Performance Share Awards to Executive Committee in the Amount of CHF 8.8 Million Management For Against 7.6 Approve Additional Amount of Performance Share Awards to the Board Chairman in the Amount of CHF 1.0 Million Management For Against 7.7 Approve Additional Amount of Performance Share Awards to the Executive Committee in the Amount of CHF 5.5 Million Management For Against 8 Transact Other Business (Voting) Management For Against WEST MARINE, INC. Meeting Date:JUN 01, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:WMAR Security ID:954235107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara L. Rambo Management For For 1.2 Elect Director Matthew L. Hyde Management For For 1.3 Elect Director Dennis F. Madsen Management For For 1.4 Elect Director James F. Nordstrom, Jr. Management For For 1.5 Elect Director Robert D. Olsen Management For For 1.6 Elect Director Randolph K. Repass Management For For 1.7 Elect Director Alice M. Richter Management For For 1.8 Elect Director Christiana Shi Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Amend Qualified Employee Stock Purchase Plan Management For For WINNEBAGO INDUSTRIES, INC. Meeting Date:DEC 13, 2016 Record Date:OCT 10, 2016 Meeting Type:ANNUAL Ticker:WGO Security ID:974637100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Happe Management For For 1.2 Elect Director Robert M. Chiusano Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Global Smaller Companies Fund By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
